IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                    Assigned on Briefs at Knoxville July 25, 2012

             STATE OF TENNESSEE v. MICHAEL JARVIS SHIPP

                   Appeal from the Circuit Court for Maury County
                    No. 2010-CR-20158      Robert L. Jones, Judge


                No. M2011-01876-CCA-R3-CD - Filed August 31, 2012


A grand jury indicted appellant, Michael Jarvis Shipp, for one count of first degree murder
and one count of especially aggravated robbery. A jury found him guilty of first degree
murder and the lesser-included offense of aggravated robbery, for which the trial court
imposed concurrent sentences of life and eight years, respectively. On appeal, appellant
challenges the sufficiency of the convicting evidence underlying both counts. We find that
the evidence was sufficient to convict appellant on both counts and affirm the judgments of
the trial court.
  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which J AMES C URWOOD W ITT, J R.
and R OBERT W. W EDEMEYER, JJ., joined.

Robert C. Richardson, Jr., Columbia, Tennessee, for the appellant, Michael Jarvis Shipp.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Senior Counsel; T.
Michel Bottoms, District Attorney General; and Kyle Dodd and Patrick Powell, Assistant
District Attorneys General, for the appellee, State of Tennessee.




                                        OPINION


                                  A. Procedural History

        A Maury County Grand Jury indicted the seventeen-year-old appellant for one count
of first degree murder and one count of especially aggravated robbery for his participation
in the crimes against Howard Baugh on April 1, 2010. The juvenile court held a detention
hearing on April 5, 2010, and ordered detainment and a psychiatric examination pending
trial. On April 7, 2010, the State filed a motion to transfer appellant to circuit court to be
tried as an adult. The juvenile court granted the State’s motion on August 24, 2010.1 Prior
to trial, appellant filed a notice of intent to raise self-defense as a defense to his participation
in the shooting. Following a two-day trial, the jury found appellant guilty of first degree
murder and the lesser-included offense of aggravated robbery. The trial court sentenced
appellant to concurrent sentences of life for the murder conviction and eight years for the
aggravated robbery conviction. The trial court denied appellant’s motion for a new trial, and
this appeal follows.

                                                  B. Facts

        Lieutenant Bill Denton with the Columbia Police Department testified that on April
1, 2010, he responded to a call involving a shooting at 154 Morningside Lane. While driving
to the location, he noticed a black Dodge Charger on the roadway. The vehicle caught his
attention because it appeared unique; the car was solid black with black wheels and black
windows. When Lieutenant Denton arrived at the scene, a black male was lying in the
driveway and another individual was outside with him. Upon further inspection, he observed
that the black male on the ground was the victim of the shooting and recognized him as
Howard Baugh. Lieutenant Denton could not locate a pulse for the victim but nonetheless
initiated CPR until medical personnel arrived. As other officers arrived, they attempted to
secure the crime scene and gather as much evidence as possible before paramedics and other
emergency responders disturbed the scene. Lieutenant Denton collected bullet casings he
found beside the victim’s body. He later learned that the two suspects had fled the scene in
the black Dodge Charger he had noticed earlier.

        Dr. Bridget Eutenier, an assistant medical examiner, testified as an expert witness in
the field of forensic pathology. She stated the victim suffered nine gunshot wounds (six
entry wounds and three exit wounds) and several blunt force trauma injuries. She recovered
three projectiles from the victim’s body. Dr. Eutenier testified that the gunshots were fired
from an indeterminate range and that she could not ascertain the order in which the gunshot
wounds were inflicted. She concluded that the manner of death was homicide, and the cause
of death was multiple gunshot wounds. The fatal injuries were a gunshot wound that
eventually lodged in the victim’s spine and a gunshot wound to the chest, which affected his
heart and both lungs. Dr. Eutenier further stated the victim was alive when each of the
wounds was inflicted.


        1
          The State filed a motion in circuit court to consolidate appellant’s trial with co-defendant Jonathan
Martin’s trial, which the court granted. However, the transcript bears no indication that the co-defendant was
tried during the same proceedings.

                                                     -2-
        Carissa Stone testified that the victim was her boyfriend and the father of her son. She
told the jury that on April 1, 2010, the victim took her in a black Dodge Charger to Tiffany
Conger’s house on Morningside Lane to dye Easter eggs. Several adults, including appellant,
and three children were also present. At some point, Ms. Stone’s brother gave her a
telephone charger, which she placed on a table. Subsequently, the victim returned to Ms.
Conger’s home, and Ms. Stone left with him, leaving the charger on the table. A short time
later, the victim brought Ms. Stone back to Ms. Conger’s house and left. When Ms. Stone
re-entered Ms. Conger’s house, the telephone charger was not on the table. She noticed that
appellant was in possession of the same kind of charger, so she asked him if it was her
charger. They “exchanged words,” and Ms. Stone called the victim to tell him that appellant
would not return her telephone charger. Shortly thereafter, two people who had been in a
different room approached Ms. Stone and returned her charger to her. Upon learning that the
cellular telephone charger that had been in appellant’s possession was not her charger, Ms.
Stone apologized to appellant. Appellant told her, “I don’t accept apologies.” She then
called the victim and told him not to come to Ms. Conger’s house. The victim arrived at Ms.
Conger’s house despite Ms. Stone’s telling him that he did not need to return. At that time,
Ms. Stone began to gather her child’s belongings so they could leave with the victim.

        The victim parked his car on the street in front of Ms. Conger’s house. Ms. Stone
went outside to speak with him. As she was explaining to the victim that his return was not
necessary, he told Ms. Stone that he wanted to speak with appellant and “diffuse the
situation.” Simultaneously, appellant stepped outside and sat on the back of a car that was
parked in the driveway. The two vehicles were approximately fifteen feet apart. The victim
told Ms. Stone to ask appellant to walk to his vehicle and talk with him. Appellant said, “No.
Tell him to come here.” The victim exited his vehicle and walked over to appellant. Ms.
Stone stated that the victim did not appear to be angry and was not carrying a weapon. Ms.
Stone walked inside the house to get her son so they could leave. While inside, she did not
hear the men’s voices at all. They were not shouting or yelling. Ms. Stone was in the
process of placing her son in his car seat when she heard three gunshots in rapid succession.
She began to scream and “hit the floor.” She waited for the sound of more shots but did not
hear any more. She stood up, and appellant walked through the door. He approached
Jonathan Martin, who was inside the house, and said, “Give me the strap, cuz, so I can finish
this [expletive] off.” Martin handed appellant a gun. Appellant walked back outside. Ms.
Stone then heard two more gunshots. She stayed inside and waited for appellant to leave.
When she saw appellant drive away in the victim’s black Dodge Charger, she went outside
to check on the victim. He was lying on his stomach in the driveway. She observed blood
all over his back. Ms. Conger called 9-1-1. Ms. Stone thought that the victim was conscious.
His eyes were open but were beginning to roll back in his head. While waiting on the
ambulance, Ms. Stone and others placed blankets and towels on the victim and tried to put



                                              -3-
pressure on his wounds. She accompanied the victim in the ambulance as he was transported
to the hospital.

        Charles Stone, Carissa Stone’s brother, testified that on April 1, 2010, he was visiting
Columbia, Tennessee, from Chicago, Illinois, and was “catching up” with people he had not
seen since moving to Chicago. He was visiting with people at Ms. Conger’s house at 154
Morningside Lane. While there, he witnessed the argument between his sister and appellant.
Mr. Stone testified that the argument involved a misplaced cellular telephone charger. He
told the jury that it was a misunderstanding and that Ms. Stone apologized to appellant when
she located her charger. He heard the victim’s car pull up to the house and saw Ms. Stone
walk outside. Shortly thereafter, appellant followed her outside. Thirty seconds to one
minute later, Ms. Stone re-entered the house. At the time, Mr. Stone was seated in the living
room area holding his nephew.

        After several minutes passed, Mr. Stone thought that “it was too quiet” outside so he
walked out of the front door to see what was happening in the front yard. He looked to the
left side of the house where the driveway was located and, not seeing anything, stepped back
inside. As he was walking back to the living room, he heard three gunshots. Upon hearing
gunshots, Mr. Stone ran toward the back door. He circled around the rear of the house to the
driveway area and saw the victim lying on the ground. Mr. Stone observed that the victim
had been shot and was having a difficult time moving. He attempted to render aid to the
victim. As he was doing so, he looked toward the front of the house and saw appellant
walking toward them holding a gun. Mr. Stone fled toward the back of the house. When Mr.
Stone saw appellant moving closer to the victim, he moved closer to observe the next events.
He saw appellant load the weapon and heard him say, “This is for my [expletive]. I know
you had something to do with it.” The victim protested and tried to crawl toward the house,
but appellant shot him two more times. When Mr. Stone heard car doors closing, he believed
that appellant was leaving, so he rushed to the victim. He yelled for someone inside of the
house to call 9-1-1. He attempted to apply pressure to the victim’s gunshot wounds. Mr.
Stone remained with the victim until police arrived. He testified he and the victim were very
close friends.

        Katricia Lowery testified her daughter was the victim’s first cousin. Ms. Lowery
owned the 2008 black Dodge Charger the victim was driving. The victim was going to have
the car cleaned for Ms. Lowery while she was at work on the day of the shooting. The victim
did not return the vehicle on the day he borrowed it; she received the car the following day
from a police detective. The front end of the vehicle was “messed up,” and the stereo and
“GPS” had been stolen.




                                              -4-
       Detective Scott Knudson with the Columbia Police Department was the detective on
duty on the night of the shooting. Pursuant to the emergency call from the dispatcher, he
responded to the scene at Morningside Lane. When he arrived, officers had cordoned off the
scene with crime scene tape and had begun to place evidence markers. He first noted blood
in the driveway; however, the victim had been transported to the hospital. Detective
Knudson obtained statements and information pertaining to the victim. He believed that
police knew who the suspects were, so he had the intelligence unit begin “work-ups,”
including criminal histories, gang affiliations, and driving records. He then traveled to the
hospital where he spoke with a charge nurse. She directed him to a trauma room where the
victim’s body was located.

       Detective Knudson testified that during the investigation, officers recovered six shell
casings, three .45 caliber casings, and three nine millimeter casings. They did not recover
any weapons. The black Dodge Charger was not located at the scene but was later recovered
by officers from the narcotics and vice division of the department.

        Columbia Police Department Detective Brian Goats testified that he responded to the
location on Morningside Drive pursuant to a call from dispatch. When he arrived, patrol
officers had secured the scene with crime scene tape. He began taking photographs without
evidence markers, then placed the markers and photographed the areas a second time. He
also obtained measurements from fixed points to the pieces of evidence. As he processed the
scene, Officer Jonathan Stotler worked on a rough crime scene sketch. They also obtained
fingerprints and took DNA swabs from automobiles, particularly around the door handles.
Detective Goats recalled specifically that among the items of evidence collected were two
.45 caliber shell casings, several blood-soaked towels, two shoes (one child’s shoe and one
adult’s shoe), and a beer can. None of the items of evidence collected incriminated appellant
in the offenses.

        Sergeant Jeremy Haywood, also from the Columbia Police Department, testified that
on April 2, 2010, he received, via dispatch, an anonymous telephone call providing him with
information regarding appellant’s whereabouts. The caller told him to investigate a location
on White Street. Sergeant Haywood and other officers traveled in that direction and
observed a male who matched appellant’s general description in terms of body size and build.
As Sergeant Haywood approached, he turned his spot light on the man and could see that it
was appellant. He and the officers exited their vehicles and gave appellant verbal commands
to stop and place his hands where officers could see them. As they placed appellant under
arrest, individuals whom Sergeant Haywood believed to be appellant’s family approached.
Appellant spontaneously told officers that “he had nothing to be sad about, wasn’t sorry for
anything.” Officer Jesse Lovett transported appellant to the detectives’ division of the
Columbia Police Department.

                                             -5-
       Sergeant Jeff Duncan, a detective with the Columbia Police Department, testified that
he was dispatched to the location at Morningside Drive. Once there, he gathered a few of
the witnesses and asked them to go to the police department for interviews. In addition to
the witness interviews, Sergeant Duncan interviewed appellant the following day. He
administered Miranda warnings to appellant, and appellant initialed the form indicating that
he understood his rights.

        As Sergeant Duncan began the interview, appellant immediately stated he was not
present at the scene. Sergeant Duncan informed appellant that several witnesses placed him
at the scene. Sergeant Duncan then asked appellant if he was ever in fear on the night in
question, to which appellant responded affirmatively. Appellant then recounted the argument
with Ms. Stone over the cellular telephone charger and how she had called her boyfriend, the
victim, to come to the house. He told Sergeant Duncan that when the victim arrived, Ms.
Stone went outside to speak with him, and appellant walked outside soon thereafter and sat
on a nearby vehicle. He confirmed that the victim called him over, that Ms. Stone went back
inside the house, and that the victim then walked toward him. Appellant told Sergeant
Duncan that he and the victim “exchanged words” over the argument involving the telephone
charger and that the victim became disturbed when appellant called Ms. Stone “[s]ome
unflattering names.” Appellant stated that at that point, the victim grabbed him and threw
him to the ground, and that while on the ground, appellant saw a pistol lying on the ground.
Appellant’s theory was that the gun must have fallen from the victim when the victim threw
him to the ground. He explained that while he was on the ground, the victim was still
approaching him, so he grabbed the pistol and fired three to four times.

       Appellant originally told Sergeant Duncan that after he fired the initial shots, he drove
away in the victim’s automobile. He later admitted that another person, Jonathan Martin,
was with him when he drove away. Although Sergeant Duncan questioned appellant about
the second set of shots, he could not give an answer. Appellant said he threw the gun into
the woods adjacent to the location where officers recovered the abandoned vehicle. Officers
searched but did not recover a weapon. Appellant admitted stealing the radio from inside the
car and selling it to an unknown black male. Appellant’s written statement was admitted into
evidence at trial.

        The State next called Special Agent Robert Royse, assistant director of the Tennessee
Bureau of Investigation Crime Laboratory in Nashville, Tennessee. The trial court accepted
Special Agent Royse as an expert in forensics, specifically in the areas of ballistics and tool
mark identification. He testified that he examined three nine millimeter cartridge cases, three
.45 caliber automatic cartridge cases, a sleeveless undershirt, a white t-shirt, and three fired
bullets that were recovered from the victim’s body. Based on his examination and
comparison, Special Agent Royse ascertained that the three nine millimeter cartridge cases

                                              -6-
were fired from the same weapon. Furthermore, the three .45 caliber automatic cartridge
cases were fired from the same weapon. He explained to the jury that one could not fire a
.45 caliber shell from a nine millimeter weapon, and that therefore, two weapons were used.
Based on the condition of the sleeveless undershirt and the white t-shirt worn by the victim,
he could not ascertain the distance from which the shots were fired. Special Agent Royse
also examined three bullets, one nine millimeter and two .45 caliber bullets, that were
removed from the victim. He concluded, based on his examination of the recovered bullets,
that the two .45 caliber bullets were fired from the same weapon.

        Appellant called Officer Jason Terlecki with the Columbia Police Department as a
witness. Officers Terlecki and Jonathan Stotler were the first officers to arrive at the scene
of the shooting at 10:27 p.m. Officer Terlecki first noticed that the victim had been shot and
was lying face down on the pavement. He checked the victim’s pulse and, finding none, he
began CPR. The victim remained unresponsive. Paramedics continued to attempt to revive
the victim when they arrived.

        Appellant also called Officer Jonathan Stotler, who testified that when he and Officer
Terlecki approached the victim, he did not appear to be breathing. He also observed a black
male whom he later identified as Charles Stone walking around in an agitated state. Mr.
Stone gave Officer Stotler a written statement after he calmed down. Mr. Stone wrote that
following the first set of shots, appellant went to a vehicle and retrieved the second weapon.
Mr. Stone neglected to write down the fact that he walked outside through the front door
prior to the shooting and did not see or hear anything. Mr. Stone’s statement did not include
his hearing appellant load or “rack” the gun, as he testified at trial.

                                         C. Analysis

      The sole issue for our consideration on appeal is whether the State presented sufficient
evidence by which the jury could convict appellant of first degree murder and aggravated
robbery.

                                   1. Standard of Review

       The standard for appellate review of a claim of insufficiency of the State’s evidence
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original) (citing Johnson
v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient evidence, appellant
must demonstrate that no reasonable trier of fact could have found the essential elements of

                                              -7-
the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319. This standard of
review is identical whether the conviction is predicated on direct or circumstantial evidence,
or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn therefrom.”
Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010));
State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d 832,
835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and the
weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729; State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011) (quoting State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

                   2. Sufficiency of the Evidence: First Degree Murder

        The fact that appellant shot the victim is undisputed. The crux of appellant’s
argument focuses on two distinct issues: his affirmative defense of self-defense and the
specious evidence connecting him with the second set of gunshots sustained by the victim.
In appellant’s statement, he told the detective that the victim threw him to the ground where
he saw a weapon, then fired at the victim because the victim was coming toward him again.
Appellant argues that “self-defense was available . . . under the proof put forth by the State
and should have been so received by the jury.” Mr. Stone testified that he witnessed
appellant fire the second set of gunshots toward the victim. Appellant argues that “[f]or the
jury to give the State’s theory weight . . . they had to find Charles Stone credible.”

       Ms. Stone testified that appellant and the victim were standing outside of the house
talking when she walked back inside. Moments later, she heard several gunshots, witnessed
appellant come inside the house where he obtained a second weapon, and after he went back
outside, heard several additional gunshots. Mr. Stone testified that appellant and the victim

                                              -8-
were outside talking, and when he noticed that it was “too quiet” outside, he stepped outside
through the front door to check on matters and saw no one. Shortly thereafter, he was sitting
in the living room of the house, heard gunshots, ran around the house to the driveway by way
of the back door, and witnessed appellant, who was holding a gun, approach the victim and
fire additional shots toward him. In his statement to law enforcement, appellant admitted
firing three to four rounds at the victim.

       Both of appellant’s arguments raise questions of fact for the jury. In rendering a
guilty verdict on the charge of first degree murder, the jury rejected appellant’s affirmative
defense. Moreover, the jury obviously credited the testimony of Charles Stone over
appellant’s statement. In doing so, the jury resolved questions of credibility of witnesses and
factual disputes raised by the evidence. See Bland, 958 S.W.2d at 659. We will not re-
evaluate the inferences drawn from the evidence by the jury or re-weigh the evidence. See
Dorantes, 331 S.W.3d at 379.

        Viewing the evidence in the light most favorable to the prosecution, the State
presented sufficient evidence by which to sustain appellant’s conviction of first degree
murder. Appellant has failed to carry his burden of proving otherwise. He is not entitled to
relief on this issue.

                   3. Sufficiency of the Evidence: Aggravated Robbery

       Appellant was indicted for especially aggravated robbery, and the jury found him
guilty of the lesser-included offense of aggravated robbery. Appellant asserts that the jury
could not have logically found that the State’s evidence established the element of “taking
by fear or violence” because he stole the automobile after the victim was deceased.

       To establish the offense of aggravated robbery, the State must prove that appellant
intentionally or knowingly committed theft of property from the victim by violence or by
putting him in fear and that appellant accomplished the theft with a deadly weapon or “by
display of any article used or fashioned to lead the victim to reasonably believe it to be a
deadly weapon” or “where the victim suffers serious bodily injury.” Tenn. Code Ann. §§ 39-
13-401, -402 (2010).

       In a similar case, we have previously held:


               [Appellant] also contends that the [property] could have been stolen
       after the death of the victim; [appellant] argues that the requisite element of
       “forcible taking . . . by violence or putting the person in fear” is missing. . . .

                                               -9-
       Given the continuing nature of these crimes, the time of the robbery in relation
       to the point at which the victim died is irrelevant.

              Even if the victim’s death occurred prior to the robbery, we think the
       requisite elements of the offense are present. If [appellant] did not put the
       victim in fear, he certainly participated in the “violence” against the victim
       either before, during, or after the robbery. The statute provides that this
       element of the crime may be proved by “violence or putting the person in
       fear.” One or both were present in this instance.

              In short, we find no merit to [appellant’s] argument.

State v. Robert Roger Brewington, Jr., No. No. 89-232-III, 1990 WL 83406, at *3 (Tenn.
Crim. App. June 20, 1990) (internal citations omitted). Consistent with our prior opinion,
we find that appellant is not entitled to relief on this issue.

        As an alternative argument, appellant contends that the jury could not have found that
he had the intent to deprive the owner of the property because he abandoned the automobile
and police recovered it in close proximity to the crime scene in “relatively pristine
condition.” We reject this argument. Clearly, appellant had the intent to deprive the owner
of the property when he left the crime scene in the automobile. The fact that he soon
abandoned the vehicle is irrelevant to his intent at the time he stole the car. Furthermore, the
State presented evidence that the radio and “GPS” had been removed from the vehicle,
indicating a further intent to deprive the owner of property. The owner of the automobile
testified that the front end of the car was “messed up” when it was returned to her. Viewing
the evidence in the light most favorable to the prosecution, the State presented sufficient
evidence by which to sustain appellant’s conviction of aggravated robbery. Appellant has
failed to carry his burden of proving otherwise. He is not entitled to relief on this issue.

                                       CONCLUSION

       After careful review of the parties’ briefs and the entire record, we find no error and
affirm the judgments of the trial court.

                                                     _________________________________
                                                     ROGER A. PAGE, JUDGE




                                              -10-